103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.GOSHEN ROAD ENVIRONMENTAL ACTION TEAM, a communityorganization;  Iris Brown;  Hattie Brown,Plaintiffs-Appellants,v.UNITED STATES DEPARTMENT OF AGRICULTURE;  United StatesDepartment of Agriculture, Secretary;  Rural Housing andCommunity Development Service;  Rural Housing and CommunityDevelopment Service, Administrator;  North Carolina StateDirector, Rural Housing and Community Development Service;Town of Pollocksville, Defendants-Appellees.
No. 95-3102.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 30, 1996.Decided Dec. 16, 1996.

ARGUED:  Eleanette Maccene Brown, Land Loss Prevention Project, NCCU LAW SCHOOL, Durham, North Carolina, for Appellants.  Barbara Dickerson Kocher, Assistant United States Attorney, Raleigh, North Carolina;  Clare Lynn Brock, WOOTEN & BROCK, P.L.L.C., Trenton, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, and WILKINS and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Plaintiffs, Goshen Road Environmental Action Team and two residents of the Goshen Road community, moved in the district court for a preliminary injunction closing the Town of Pollocksville's waste water and sewage treatment facility during the pendency of their suit for declaratory relief and permanent injunctive relief.  Plaintiffs allege that the facility was constructed in the Goshen Road community because it is a predominantly black neighborhood, in violation of Title VI of the Civil Rights Act of 1964, and that the defendants violated the National Environmental Policy Act of 1969, 42 U.S.C. § 4332(2)(c).  Plaintiffs argued, inter alia, that a preliminary injunction against further operation of the currently-operating facility is necessary because the lagoon and spray fields associated with the facility will blight the community and adversely affect the residents, and that the facility will adversely affect historical and cultural preservation interests.  The defendants argued that they are on a timetable for repayment of loan monies for the facility and that a preliminary injunction would cause them to default on their loan and abandon the project.  J.A. at 187-88.


2
The district court concluded that the alleged injury to the plaintiffs would not be irreparable, that an injunction would substantially harm the defendants and other interested parties, and that keeping the facility operational pending resolution of the case would not permanently damage the public interest.  Accordingly, the district court denied the motion for preliminary injunction.  J.A. at 189-90.


3
We have read the briefs, heard oral argument, and carefully considered the parties' contentions.  For the reasons stated by the district court, we affirm.

AFFIRMED